Case 0:20-cv-60416-AMC Document 97-3 Entered on FLSD Docket 07/09/2021 Page 1 of 10




                      EXHIBIT 3
Case 0:20-cv-60416-AMC Document 97-3 Entered on FLSD Docket 07/09/2021 Page 2 of 10
Case 0:20-cv-60416-AMC Document 97-3 Entered on FLSD Docket 07/09/2021 Page 3 of 10




                                                                    Attempted Malware in O365




                                                            Jul   Aug Sep Oct Nov Dec Jan Feb Mar Apr May Jun   Jul   Aug
Case 0:20-cv-60416-AMC Document 97-3 Entered on FLSD Docket 07/09/2021 Page 4 of 10
Case 0:20-cv-60416-AMC Document 97-3 Entered on FLSD Docket 07/09/2021 Page 5 of 10
Case 0:20-cv-60416-AMC Document 97-3 Entered on FLSD Docket 07/09/2021 Page 6 of 10




                                                                                To: gopi@contoso.com


                                                                                Check out this URL.
           Case 0:20-cv-60416-AMC Document 97-3 Entered on FLSD Docket 07/09/2021 Page 7 of 10



HOW TO SETUP ATP DEMO


Basic setup of Safe Attachments and
Safe Links




Advanced setup using Exchange Transport
Rules
                Case 0:20-cv-60416-AMC Document 97-3 Entered on FLSD Docket 07/09/2021 Page 8 of 10




Want to learn more about ATP…

BRK3023 - Understand how Microsoft protects you against Spoof, Phish,
Malware, and Spam emails

Thursday
Sidney Marcus Auditorium
2:15 PM - 3:30 PM

Learn how Microsoft Office 365 protects its customers against rapidly growing
Spoof, Phish, Malware and Spam attacks. Get actionable insights for InfoSec as
well as Mail Admins - into How to harden your protection against undesirable
emails by setting up the right configurations and email routing.
Case 0:20-cv-60416-AMC Document 97-3 Entered on FLSD Docket 07/09/2021 Page 9 of 10




                                http://myignite.microsoft.com



                                             https://aka.ms/ignite.mobileapp
Case 0:20-cv-60416-AMC Document 97-3 Entered on FLSD Docket 07/09/2021 Page 10 of 10
